Citation Nr: 1817126	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1986.  

This matter arises from claims that were previously before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in May 2014.  A copy of the hearing transcript has been associated with the record.  However, the Board advised the Veteran in June 2016 that the VLJ from the May 2014 hearing was no longer employed by the Board and offered him the opportunity for an additional hearing.  The Veteran has not responded, and the additional hearing was deemed waived. 

This matter was most recently before the Board in November 2017 at which time it was noted that the issue of entitlement to a TDIU was raised by the evidence of record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue of entitlement to TDIU was remanded for further development, and this matter has now been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran does meet the criteria for a schedular TDIU for any period on appeal.  

The Veteran is currently service connected for bilateral pes planus with fibromas of the bilateral feet (rated 30 percent disabling) and for painful scar of the bilateral foot and right inguinal hernia (20 percent disabling).  Temporary 100 percent evaluations were also assigned from January 18, 2013 to March 31, 2013, May 21, 2015 to July 31, 2015, and January 19, 2017 to March 31, 2017 based on surgical or other treatment necessitating convalescence.  Excluding the periods in which the Veteran had a temporary total disability rating, the Veteran's total combined disability rating has not exceeded 40 percent at any point during the appeal.  

However, a TDIU may be awarded on an extraschedular basis when a Veteran's service-connected disabilities, rated less than total, prevent him from obtaining or maintaining all gainful employment.  38 C.F.R. § 4.16 (2017).  

The Board notes that the Veteran did not complete and return the formal TDIU application (VA Form 21-8940), as requested.  VA's Adjudication Manual provides that is the issue of TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of TDIU based on the available evidence of record.  M21-1, IV.ii.2.F.2.b.  Nevertheless, the Veteran may qualify for TDIU consideration on an extraschedular basis during the appeal period in which he was either unemployed or marginally employed due to service connected disabilities.  See 38 C.F.R. § 4.16 (b).   

The Veteran in this case has indicated that he has not worked since 2008.  See September 2010 VA examination, and May 2014 hearing transcript.   He initially sought treatment for the bilateral foot disabilities in January 2008 when the pain interfered with his employment as a fork lift driver.  A May 2010 VA treatment note reports the Veteran experienced pain in his feet that affected his work, concentration, physical activity, sleep, emotions, and enjoyment of life.  At the September 2010 VA examination, the Veteran indicated that he could not find a job in his career in truck driving due to his disabilities.  The record also indicates his previous employment history includes only physically demanding jobs, to include working with mechanical equipment, assembly worker in a warehouse, delivering medical supplies to local hospitals, and shipping.  See May 1996, February 2000 and May 2006 VA treatment records.  Also, the Veteran's treating VA physician indicated in a February 2011 letter that the Veteran's foot disability affected his ability to work as he could not stand or walk for more than 15 to 30 minutes at a time and restricted the Veteran to only being able to work 10-15 hours per week.  See May 2011 VA treatment records.  The Veteran was granted Supplemental Security Income from the Social Security Administration in September 2014 due to his bilateral foot disabilities.  

The April 2015 and February 2017 VA examiners indicated that the Veteran's functional impact from the foot pain was that he could not perform prolonged standing or walking and that this would impact his employability.  Of note, the Board granted service connection for the bilateral foot fibromas in August 2017, after Veteran's most recent VA examinations.  Additionally, the Veteran indicated that his disability has worsened in an October 2017 VA treatment record.  

Given that the evidence raises the question of whether the Veteran may have experienced difficulty obtaining and maintaining employment due to his bilateral foot disabilities during the appeal period where he did not meet the schedular rating criteria for a TDIU, his claim must be referred to VA's Director, Compensation Service, for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).  

Accordingly, the case is REMANDED for the following action:

1.  After giving the Veteran an additional opportunity to submit a TDIU application, refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU. 

2.  Readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before returning the appeal to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




